                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION



 BIBB COUNTY SCHOOL DISTRICT,                    )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                )   CIVIL ACTION NO. 5:16-CV-549 (MTT)
                                                 )
                                                 )
 ROMAIN DALLEMAND,                               )
                                                 )
                      Defendant.                 )


                                          ORDER

       On July 12, 2019, Defendant Romain Dallemand moved for an appointment of

counsel. Doc. 396. A civil litigant has “no absolute constitutional right to the

appointment of counsel.” Poole v. Lambert, 819 F.2d 1025, 1028 (11th Cir. 1987)

(citations omitted). Indeed, appointment of counsel in a civil case is a privilege that is

justified only by exceptional circumstances. Wahl v. McIver, 773 F.2d 1169, 1174 (11th

Cir. 1985) (citation omitted). In deciding whether legal counsel should be provided, the

Court considers, among other factors, the merits of the claims and defenses and the

complexity of the factual and legal issues presented. Holt v. Ford, 862 F.2d 850, 853

(11th Cir.1989) (en banc) (citations omitted).

       Here, there are no exceptional circumstances justifying an appointment of

counsel. Now that the only remaining Defendant is Dallemand, the legal issues in this

case are relatively straightforward, and there is no person more intimately familiar with

the facts than Dallemand. And, as BSCD pointed out in its June 14, 2019 letter, it would
be infeasible to appoint counsel at this late stage of the litigation. Doc. 387 at 3.

Finally, since filing his motion for appointment of counsel, Dallemand expressly stated

he will not appear at trial, confirmed he does not contest his liability or amount of

damages, acknowledged the dismissal of his counterclaim, and asked that a judgment

be entered against him. Doc. 400. Accordingly, his motion (Doc. 396) is DENIED.

       SO ORDERED, this 24th day of July, 2019.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, JUDGE
                                                  UNITED STATES DISTRICT COURT
